Per curiam

A master fias a right to make such contracts, and u'-ually is the person who does actually make them — the owners cannot be in every part where the ship goes to make them. The very making a man master, and giving him the command of the ship, is a giving him power to take a load for freight in a foreign port, or in a port at a distance from the place of the owner’s residence. His appearing as master, is enough for any man to contract with him upon the credit of his employer; and as it appears in the present case by the statement of Redding himself, that the cargo was lost by the attempt of Scranton to cross the bar without a pilot; and as the rule respondeat superior, is here applicable with great propriety, therefore let the injunction bedissolved as to all but the value of the load of tar ; and as to that, let it be continued until the bearing. Books cited—Moll. b. 2, c. 1, s. 5 and 6. Moll. b. 2, c. 2, s. 14. 1 Term Rep. 75, 78. Lex. Merca. 95. Sid. 411. 2 Ch. C. 238.
Note. — Vide Howard v. Ross, 2 Hay. 333.